DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-27 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zuercher et al. (U.S. Publication No. 2005/0017731), hereinafter Zuercher.
Regarding claim 1, Zuercher discloses an arc fault detection unit (Figure 11:  194) for an electrical circuit, comprising:  at least one voltage sensor (Figure 11:  30) assigned to the electrical circuit, to periodically determine electrical voltage values of the electrical circuit; and at least one current sensor (Figure 11:  24) assigned to the electrical circuit, to periodically determine electric current variables of the circuit, the at least one voltage sensor (Figure 11:  30) and the at least one current sensor being connected to an evaluation unit (Figure 11:  196), the evaluation unit being configured to feed the electrical voltage values to a first arc fault detection function (Figure 11:  internal to 208), to carry out a first arc fault detection based upon a signal profile of the voltage, compare the signal profile to a first threshold value and to output a first arc fault detection signal upon the electrical voltage values exceeding the first threshold value in magnitude (Paragraphs [0099]-[0102]), feed the electrical voltage values and electric current variables to a second arc fault detection function (Figure 11:  internal to 208), (Figure 11:  30) and electric current variables (Figure 11:  24) exceeding the second threshold value in magnitude (Paragraphs [0099]-[0102]), and feed the first arc fault detection signals and the second arc detection signal to an OR function (Figure 11:  internal to 208) to, upon either of the first arc fault detection signal and second arc fault detection signal being present, output an OR-linked arc fault detection signal (Figure 11:  36) as an output-side arc fault detection signal (Paragraphs [0099]-[0102]).
Regarding claim 2, Zuercher discloses wherein the evaluation unit (Figure 11:  196) is configured to feed the electric current variables to a third arc fault detection function (Figure 11: 210), to continuously compare the electric current variables or an equivalent of the electric current variables with a third threshold value, compare the electric current variables or an equivalent of the electric current variables with the third threshold value, and to output a third arc fault detection signal (Figure 11:  212) upon the electric current variables or an equivalent of the electric current variables exceeding the third threshold value in magnitude (Paragraphs [0099]-[0102]), wherein the OR-linked arc fault detection signal (Figure 11:  36) and the third arc fault detection signal (Figure 11:  212) are fed to an AND function (Figure 11:  214) such the output-side arc fault detection signal is output by the arc fault detection unit only upon the third arc fault detection signal and the OR-linked arc fault detection signal being present (Paragraphs [0099]-[0102]).
(Paragraphs [0099]-[0102]).
Regarding claim 22, Zuercher discloses wherein the first arc fault detection function continuously determines a voltage difference from two temporally successive electrical voltage values (Paragraphs [0099]-[0102]), wherein the voltage difference is divided by a temporal difference of the two temporally successive electrical voltage values, a difference quotient is determined from the dividing as measure of change in voltage over the time, compares the difference quotient is compared to a fourth threshold value instead of the first threshold value and, upon the fourth threshold value being exceeded in magnitude by the difference quotient, the first arc fault detection signal is output (Paragraphs [0099]-[0102]).
Regarding claim 23, Zuercher discloses wherein at least one of an electric current value and a value for a change in the electric current over the time is determined as the electric current variable (Paragraphs [0099]-[0102]).
Regarding claim 3, Zuercher discloses wherein the electrical circuit (Figure 11) is a low-voltage circuit (Paragraph [0047]).
Regarding claim 19, Zuercher discloses wherein the electrical circuit is an AC-circuit (Figure 11:  16; Paragraph [0047]).
(Paragraph [0053]).
Regarding claim 5, Zuercher discloses wherein the first arc fault detection function continuously sums a first half of a first number of electrical voltage values to form a first partial sum and continuously sums a second half of electrical voltage values to form a second partial sum, a difference of the first partial sum and the second partial sum is determined, and the difference is compared with the first threshold value and, upon the first threshold value being exceeded in magnitude by the difference, the first arc fault detection signal is output (Paragraphs [0099]-[0102]).
Regarding claim 6, Zuercher discloses wherein the first arc fault detection function continuously determines a voltage difference from two temporally successive electrical voltage values, wherein the voltage difference is divided by a temporal difference of the two temporally successive electrical voltage values (Paragraphs [0099]-[0102]), a difference quotient is determined from the dividing as measure of change in voltage over the time, compares the difference quotient is compared to a fourth threshold value instead of the first threshold value and, upon the fourth threshold value being exceeded in magnitude by the difference quotient, the first arc fault detection signal is output (Paragraphs [0099]-[0102]).
Regarding claim 7, Zuercher discloses wherein at least one of an electric current value and a value for a change in the electric current over the time is determined as the electric current variable (Paragraphs [0099]-[0102]).
(Figure 11; Paragraphs [0099]-[0102]).
Regarding claim 24, Zuercher discloses wherein the second arc fault detection function continuously calculates an arc voltage, from at least two value pairs, the arc voltage then being compared with the second threshold value and, upon the arc voltage exceeding the second threshold value in magnitude, the second arc fault detection signal is output (Figure 11; Paragraphs [0099]-[0102]).
Regarding claim 25, Zuercher discloses wherein the second arc fault detection function continuously calculates an arc voltage from three value pairs (Figure 11; Paragraphs [0099]-[0102]).
	Regarding claim 27, Zuercher discloses wherein a value set includes a plurality of value pairs and wherein the second arc fault detection function continuously calculates an arc voltage from at least two value sets, the arc voltage being compared with the second threshold value and, upon the second threshold value being exceeded in magnitude by the arc voltage, the second arc fault detection signal is output (Figure 11; Paragraphs [0099]-[0102]).
Regarding claim 9, Zuercher discloses wherein the second arc fault detection function continuously calculates an arc voltage, from at least two value pairs, the arc (Figure 11; Paragraphs [0099]-[0102]).
Regarding claim 10, Zuercher discloses wherein the second arc fault detection function continuously calculates an arc voltage from three value pairs (Figure 11; Paragraphs [0099]-[0102]). 
Regarding claim 26, Zuercher discloses wherein the second arc fault function is configured such that the calculation of the arc voltage is carried out via a differential equation or a solution of the differential equation (Figure 11; Paragraphs [0099]-[0102]).
Regarding claim 11, Zuercher discloses wherein the second arc fault function is configured such that the calculation of the arc voltage is carried out via a differential equation or a solution of the differential equation (Figure 11; Paragraphs [0099]-[0102]).
Regarding claim 12, Zuercher discloses wherein a value set includes a plurality of value pairs and wherein the second arc fault detection function continuously calculates an arc voltage from at least two value sets, the arc voltage being compared with the second threshold value and, upon the second threshold value being exceeded in magnitude by the arc voltage, the second arc fault detection signal is output (Figure 11; Paragraphs [0099]-[0102]).
Regarding claim 13, Zuercher discloses wherein the second arc fault detection function continuously calculates an arc voltage from three value sets (Figure 11; Paragraphs [0099]-[0102]).
(Figure 11; Paragraphs [0099]-[0102]). 
Regarding claim 15, Zuercher discloses a circuit breaker (Figure 5:  77; Paragraph [0077]) for a low-voltage electrical circuit comprising:  the arc fault detection unit of claim 1, connected to the circuit breaker, configured such that, upon an output-side arc fault detection signal being output, the circuit breaker trips to interrupt the electrical circuit (Figure 11; Paragraphs [0099]-[0102]). 
Regarding claim 16, Zuercher discloses a short-circuiting device (Figure 5:  77; Paragraph [0077]), comprising:  the arc fault detection unit of claim 1, connected to the short-circuiting device, configured such that, upon an output-side arc fault detection signal being output, the short-circuiting device short-circuits the electrical circuit to cause extinguishing of the arc fault.
Regarding claim 20, Zuercher discloses wherein at least one of the electrical voltage values and the electric current variables are determined with a fixed time interval (Paragraph [0053]).

Regarding claim 17, Zuercher discloses a method for arc fault detection (Figure 11:  194) for an electrical circuit, comprising:  periodically ascertaining electrical voltage values (Figure 11:  30) and current variables (Figure 11:  24) of the electrical circuit (Figure 11:  196); feeding the electrical voltage values to a first arc fault detection function (Figure 11:  internal to 208), to carry out a first arc fault detection based upon a signal profile of the voltage by comparing the signal profile to a first threshold value (Paragraphs [0099]-[0102]); outputting a first arc fault detection signal (Figure 11:  internal to 208), upon the comparing indicating that the electrical voltage values periodically ascertained exceeding the first threshold value in magnitude (Paragraphs [0099]-[0102]); feeding the electrical voltage values (Figure 11:  30) and current variables (Figure 11:  24) to a second arc fault detection function, to carry out a second arc fault detection based upon the electrical voltage values (Figure 11:  30) and current variables (Figure 11:  24) by comparing the electrical voltage values periodically ascertained, to a second threshold value (Paragraphs [0099]-[0102]); outputting a second arc fault detection signal (Figure 11:  internal to 208), upon the comparing indicating that the electrical voltage values (Figure 11:  30) periodically ascertained exceed the first threshold value in magnitude (Paragraphs [0099]-[0102]); feeding the first arc fault detection signal and the second arc fault detection signal to an OR function (Figure 11:  internal to 208) (Paragraphs [0099]-[0102]); and outputting an OR-linked arc fault detection signal (Figure 11:  36) as an output-side arc fault detection signal (Paragraphs [0099]-[0102]).
Regarding claim 18, Zuercher discloses feeding (Figure 11:  196) the electric current variables to a third arc fault detection function (Figure 11: 210), the third arc fault detection function continuously comparing the current variable or an equivalent of the current variable, with a third threshold value and, upon the comparing indicating that the third threshold value is exceeded in magnitude, outputting a third arc fault detection signal (Figure 11:  212) (Paragraphs [0099]-[0102]); and feeding the OR-linked arc fault detection signal (Figure 11:  36) and the third arc fault detection signal (Figure 11:  212) to an AND function (Figure 11:  214), wherein the output-side arc fault detection (Paragraphs [0099]-[0102]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Elms et al.  U.S. Publication No. 2007/0086124.  “Arc Fault Circuit Interrupter and Method for Disabling Series Arc Protection During Current Transients.”
Parker.  U.S. Publication No. 2014/0160603.  “Circuit Interrupter Including Supervisory Function for Protective Function and Hardware Circuit Repetitive Test Function.”
Dargatz et al.  U.S. Publication No. 2011/0019444.  “Method and Apparatus for Detection and Control of DC Arc Faults.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN H SPRENGER whose telephone number is (571)272-9424.  The examiner can normally be reached on Monday, Tuesday, and Thursday 8am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRED E FINCH III/Primary Examiner, Art Unit 2838                                                                                                                                                                                                        

/KEVIN H SPRENGER/Examiner, Art Unit 2838